Citation Nr: 0947486	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  93-12 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected L5-S1 spondylolisthesis (low back 
disability).


(The issue of entitlement to a waiver of recovery of an 
overpayment of pension benefits, calculated in the amount of 
$22,120, will be the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from February 1973 
to November 1983.  

In November 2005, the Board of Veterans' Appeals (Board) 
remanded the increased rating issue listed on the title page 
to the Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO) for additional development.  

VA treatment records dated from September to November 2009 
were added to the claims files in November 2009, which is 
after the most recent Supplemental Statement of the Case, and 
there is a December 2009 waiver of RO review on behalf of the 
veteran.  See 38 C.F.R. § 20.1304 (2009).  


FINDINGS OF FACT

1.  Beginning September 23, 2002, the evidence does not show 
incapacitating episodes due to the service-connected lumbar 
disc disease.

2.  Prior to September 26, 2003, there was no more than 
moderate limitation of motion of the lumbar spine or evidence 
of severe lumbosacral strain.

3.  Beginning September 26, 2003, the evidence does not show 
flexion of the lumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  




CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
20 percent for the service-connected low back disability have 
not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5285 thru 
5295 (2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Code 5242-5237 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a 
claim.38 U.S.C.A. §§ 5102, 5103.See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  After having carefully 
reviewed the record on appeal, the Board has concluded that 
the notice requirements of VCAA have been satisfied with 
respect to the issue decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Because this case began prior to the passage of the VCAA, 
notice to the Veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  A letter was sent to the 
Veteran in June 2006 that informed him of the requirements 
needed to establish entitlement to an increased evaluation.  
Relevant supplemental statements of the case were issued 
after June 2006.

In accordance with the requirements of VCAA, the VA letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Private evidence 
was subsequently added to the claims files.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claims, the Veteran was 
informed in a March 2006 letter, as well as in the June 2006 
letter, that an effective date would be assigned if his claim 
was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159.  Examinations for VA purposes 
were conducted in July 2006 and August 2007.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.

Given these matters of record, the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran has been given ample opportunity to present evidence 
and argument in support of his claim.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2009).




Analysis of the Claim

The Veteran has contended, including at his September 1993 RO 
hearing, that his service-connected low back disability is 
more severe than currently evaluated because of the severity 
of his symptomatology, including the pain and restricted 
mobility.  Having carefully considered the claims in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The Veteran was granted service connection for low back 
disability in an October 1987 rating decision and assigned a 
10 percent evaluation effective March 9, 1987.  A January 
1989 rating decision granted a 20 percent evaluation for the 
low back disability, effective March 9, 1987.  A claim for an 
increased evaluation for a back disability was received by VA 
in February 1993.  An April 1993 rating decision denied a 
rating in excess of 20 percent for low back disability, and 
the Veteran timely appealed.  He was granted service 
connection for right lower extremity sciatica by rating 
decision in April 2009 and assigned a 10 percent evaluation 
effective September 26, 2003.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board acknowledges, however, that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome effective on September 23, 2002.  See 67 Fed. 
Reg. 54,345-54,349 (2002).  Effective September 26, 2003, VA 
revised the criteria for diagnosing and evaluating the spine.  
See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO has provided the Veteran with the schedular criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.  Therefore, there 
is no prejudice to the Veteran for the Board to apply both 
the old and new regulatory provisions.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Diagnostic Code 5010, which is used to rate arthritis due to 
trauma, provides that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 20 percent rating is 
warranted with x-ray evidence of involvement of 2 or more 
major joints, or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.  A 10 percent 
rating is warranted for x- ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  Id.

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words such as "mild," "moderate," and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2002).

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293, 
prior to September 26, 2003, a 60 percent evaluation may be 
assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; and a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  This remained essentially unchanged in the revisions 
effective on September 26, 2003.  In June 2004, a correction 
was published to reinsert material that was inadvertently 
omitted from the initial publication of the 2003 revision.  
69 Fed. Reg. 32449 (2003).

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).

Diagnostic Code 5294 provided that ratings for sacro-iliac 
injury and weakness were to be rated under the criteria for 
Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

Under Diagnostic Code 5295 prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2009).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2009).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id. at Note (2) (2009).  Each 
range of motion measurement is rounded to the nearest five 
degrees.  Id. at Note (4) (2009).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table) (2009).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 10 percent rating is 
awarded for incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  A 20 percent rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is assigned for incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months.  A maximum 60 percent rating 
is warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Note 1 provides that for the purposes of evaluations 
under Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
38 C.F.R. § 4.71a (2009).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).

The Veteran complained on VA examination in March 1993 of 
progressive low back pain with radiation.  He had 70 degrees 
of forward flexion of the lumbar spine; lateral flexion and 
rotation were normal.  Chronic low back pain with 
radiculopathy was diagnosed.

The Veteran testified at a personal hearing at the RO in 
September 1993 that his service-connected low back disability 
has gotten worse and warrants a higher evaluation.

The Veteran complained on VA examination in October 1993 of a 
constant dull, aching pain in the low back, aggravated by 
activity.  He said that his back prevented him from doing the 
physical work in which he had previously engaged.  On 
physical examination, the Veteran walked with a normal gait.  
There was no evidence of muscle spasm.  Lumbar flexion was to 
70 degrees, extension was to 20 degrees, lateral flexion was 
to 30 degrees to either side, and bilateral rotation was to 
30 degrees.  There was pain with all motions.  Motor strength 
was considered excellent, and sensory examination of the 
lower extremities was normal.  The examiner's impressions 
were lumbosacral strain and exogenous obesity.

According to a November 1993 medical report from the Pain 
Treatment Center, dorsolumbar flexion was reduced 
approximately 65 degrees, extension was reduced approximately 
25 degrees, and lateral bending to each side and bilateral 
rotation were reduced approximately 20 degrees.  There was 
moderate pain on movement.  Lasegue and Goldthwaite tests 
were positive bilaterally.  X-rays of the lumbar spine showed 
vertebral wedging.  The diagnosis was lumbar subluxations and 
posterior facet syndrome.  

A November 1994 decision of the Social Security 
Administration granted disability benefits to the Veteran 
effective January 1993 due to an affective disorder, a 
substance addiction disorder, paranoia, an organic mental 
disorder, and lumbar strain.

When examined for VA purposes in July 2006, the Veteran 
complained of constant low back pain, stiffness, and 
weakness.  It was noted that posture and gait were within 
normal limits.  There was tenderness but no evidence of 
radiating pain on movement or of spasm.  There was no 
ankylosis or intervertebral disc syndrome.  Range of motion 
of the low back included 90 degrees of flexion, 25 degrees of 
extension and lateral flexion to either side, and 30 degrees 
of rotation bilaterally.  There was pain at the extreme of 
motion in each direction.  Joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  X-rays 
revealed mild anterior hypertrophic change at the L3-4 level.  
The diagnosis was lumbar degenerative disc disease.  

According to an August 2007 medical report from J.R.C., M.D., 
the Veteran complained of constant low back pain with 
numbness, stiffness, weakness, and radiation.  The Veteran 
said that his spine condition did not cause incapacitation.  
He sometimes used a back brace.  He had difficulty walking 
over a quarter to a half mile, sitting for extended periods, 
or doing a lot of lifting.  His posture and gait were noted 
to be within normal limits.  There was low back tenderness 
and positive straight leg raising on the right but no spasm 
or ankylosis.  Range of motion included 60 degrees of 
flexion, 10 degrees of extension, and 20 degrees of bending 
or rotating to either side.  The only notation of pain was 
beginning at 45 degrees of flexion.  Joint function was 
additionally limited by pain after repetitive use, involving 
10 degrees of flexion, but was not additionally limited by 
fatigue, weakness, lack of endurance, or incoordination on 
repetitive use.  

X-rays in August 2007 showed probable bilateral L5 
spondylolysis with grade 1 L5-S1 spondylolisthesis, 
degenerative changes of the L4-L5 and L5-S1 facets, and mild 
degenerative changes of the discs, characterized by end plate 
spurring at all levels.  Dr. C's diagnosis was degenerative 
lumbar spondylosis with intervertebral disc syndrome 
affecting the sciatic nerve.  

VA treatment records from September to November 2009 reveal 
treatment for low back pain with radiation.  These records do 
not contain any notation of range of motion of the low back.  
It was noted in September 2009 that there was no worsening of 
symptoms.

The medical evidence prior to September 26, 2003 does not 
reveal more than moderate limitation of motion of the 
lumbosacral spine, as flexion was to 70 degrees, extension 
was to 20 degrees, lateral flexion was to 30 degrees to 
either side, and bilateral rotation was to 30 degrees on 
examination in October 1993.  Although the private evaluation 
report dated in November 1993 refers to motion of the low 
back, the Board does not find this evidence helpful, as it 
notes degrees of reduction of motion but does not provide any 
specific range of motion findings.  There was also no 
evidence of lumbar intervertebral disc syndrome or 
lumbosacral strain, with such symptoms as listing of the 
spine to the opposite side or marked limitation of forward 
bending in the standing position.

Additionally, there has not been any medical evidence of 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  Consequently, a 
rating in excess of 20 percent was not warranted for the 
Veteran's lumbar disc disease prior to September 26, 2003.
The medical evidence since September 26, 2003 does not show 
flexion of the lumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  
Flexion of the low back was to 90 degrees in July 2006 and to 
60 degrees in August 2007.  Although the Veteran had low back 
pain at 45 degrees in August 2007, this is still greater than 
required for an evaluation in excess of 20 degrees under the 
applicable rating criteria.  Consequently, a rating in excess 
of 20 percent is not warranted for the service-connected 
lumbar disc disease under the current rating criteria for the 
spine.

The Board notes that, in accordance with 38 C.F.R. § 4.71a, 
Note (1), the Veteran is currently receiving a separate 10 
percent rating for neurologic manifestations of his service-
connected low back disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 Note (1) (2008).  

An increased evaluation can also be assigned for a back 
disability involving loss of motion when there is additional 
functional impairment.  However, the VA examinations in 2006 
and 2007 noted above do not show any evidence of weakness, 
fatigue, lack of endurance, or lack of coordination.  
Although there was an additional loss of 10 degrees of 
flexion due to pain on repetitive motion in August 2007, this 
is not severe enough to warrant a higher evaluation under the 
rating schedule.  Consequently, a higher rating is not 
warranted for service-connected low back disability under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2009).  See also 
Deluca v. Brown, 8 Vet. App. 202 (1995).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The schedular evaluations in this case are not shown to be 
inadequate.  Ratings in excess of those assigned are provided 
in the rating schedule for limitation of flexion of the 
thoracolumbar spine to 30 degrees or less, but the medical 
evidence reflects that this manifestation is not present in 
this case, as discussed above.  Although the Veteran has 
contended that he cannot work due to his musculoskeletal 
problems, he was given Social Security Administration 
disability benefits in 1994 due to multiple psychiatric 
disorders as well as his low back disability.  Recent 
evaluation shows back flexion to at least 60 degrees, with a 
normal gait and no spasm.

Consequently, the evidence does not demonstrate that the 
service-connected low back disability markedly interferes 
with employment.  Further, there is no evidence that the 
Veteran has been hospitalized due to his service-connected 
low back disability.  Accordingly, the RO's decision not to 
submit either issue for extraschedular consideration was 
correct.  


ORDER

An evaluation in excess of 20 percent for service-connected 
low back disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


